The Court
(Thruston, J., contra,)
was of opinion that such notice was not sufficient.
The Court also (Thruston, J., doubting,) decided that the bank had no specific lien upon the dividends accruing after the *518death of the testator, he being insolvent, and indebted to the United States. The lien upon the stock is given by the charter; but it is only given by means of the power to refuse to permit a transfer to be made on the books of the bank until the debt due by the stockholder to the bank is paid. The charter gives no power to retain the dividends; and, upon the death of the testator, new rights accrued. The bank had no right to set off the dividends accruing after the death of the testator.